United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York City, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-712
Issued: September 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2012 appellant timely appealed a December 19, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding her schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained permanent impairment due to her August 22,
2003 employment injury.
FACTUAL HISTORY
On August 22, 2003 appellant, then a 43-year-old clerk, filed a traumatic injury claim
alleging that on that day she was hit on the right side of her head by a falling shelf. She stopped
work that day. OWCP accepted the claim for a cervical strain and paid appropriate benefits.
1

5 U.S.C. § 8101 et seq.

Appellant returned to work on March 1, 2004 and stopped again on April 13, 2004. OWCP
accepted a recurrence of disability March 23, 2004 and eventually placed her on the
compensation rolls. Appellant subsequently retired from the employing establishment.
By decision dated January 19, 2007, OWCP terminated appellant’s compensation
benefits effective January 21, 2007. Determinative weight was accorded to the November 20,
2006 opinion of Dr. Norman M. Heyman, a Board-certified orthopedic surgeon selected as the
impartial medical specialist,2 who found appellant’s cervical sprain/strain had resolved; she had
neck pain with subjective complaints and a normal examination; a closed head injury with
subjective complaints and normal examination; and right and left shoulder pain with subjective
complaints and a normal examination. Dr. Heyman opined that she had recovered from her
work-related injuries with no further disability. By decision dated August 23, 2007, an OWCP
hearing representative affirmed the January 19, 2007 decision.
On March 19, 2010 appellant claimed schedule award compensation. In a November 23,
2009 permanent impairment worksheet for the upper extremity, Dr. Ranga C. Krishna, a Boardcertified neurologist, opined that appellant had 30 percent impairment of the right upper
extremity. In a March 4, 2008 report, he provided an impression of vestibular dysfunction and
cervical and lumbar neuropathic pain syndrome.
On March 18, 2010 an OWCP medical adviser reviewed the history of injury, the medical
records and Dr. Krishna’s November 23, 2009 worksheet. He listed several defects in
Dr. Krishna’s impairment worksheet, including the lack of any diagnosis or references to pagers,
tables or figures from the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). The medical adviser recommended OWCP refer appellant for an
impairment evaluation.
In an August 4, 2010 report, Dr. Stanley Soren, a Board-certified orthopedic surgeon,
noted the history of injury, his review of the record and presented examination findings. He
found a resolved cervical sprain/strain and noted the June 1, 2004 electrodiagnostic studies
indicated no evidence of cervical radicular dysfunction. Dr. Soren opined that maximum
medical improvement occurred on July 26, 2006. Under the sixth edition of the A.M.A., Guides,
he opined that appellant had one percent permanent impairment of the cervical spine under Table
17-2, page 564.
On October 5, 2010 an OWCP medical adviser opined that Dr. Soren’s one percent
impairment rating of the cervical spine was based upon the whole person and, thus, not
acceptable under FECA. He noted that, since appellant’s grade modifier for physical
examination was zero, the peripheral nerve impairment tables could not be used as there was no
radiculopathy. The medical adviser further opined that maximum medical improvement was
reached on July 26, 2006.
2

Dr. Heyman was selected to resolve the conflict in medical opinion between OWCP’s referral physician,
Dr. Jonathan D. Glassman, a Board-certified orthopedic surgeon, and Dr. Robert Copulsky, an orthopedist, and
Chiropractor Alan Rosen with regarding appellant’s diagnosis and whether causal relationship existed between
appellant’s condition and the accepted work injury and whether there was any continuing disability due to the
accepted work injury.

2

In response to OWCP’s request for clarification, Dr. Soren opined in a November 30,
2010 report that his prior rating was incorrect. He found that, since appellant had no
neurological involvement, there was no impairment of the right upper extremity under the sixth
edition of the A.M.A., Guides.
On April 5, 2011 an OWCP medical adviser reviewed Dr. Soren’s November 30, 2010
supplemental report and agreed that appellant had no impairment of her upper extremities.
By decision dated June 21, 2011, OWCP denied appellant’s claim for a schedule award.
On July 14, 2011 appellant requested a telephonic hearing, which was held
October 4, 2011. In an October 14, 2010 report, Dr. Krishna noted that she was under his care
for cervical radiculopathy and right shoulder derangement. He stated that the permanent
impairment worksheet previously submitted was completed under the sixth edition of the
A.M.A., Guides. Dr. Krishna stated that Table 15.2, Table 15.3 and Table 15.6 were used and
the 30 percent impairment was calculated using the net adjustment calculation.
By decision dated December 19, 2011, an OWCP hearing representative affirmed the
June 21, 2011 decision denying appellant’s schedule award claim. She found that Dr. Krishna
had not provided a sufficiently rationalized opinion to support that appellant had impairment of
the upper extremities causally related to the accepted work injury.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.7 The Board notes that, before applying the
3

20 C.F.R. § 10.404; 5 U.S.C. § 8017.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
7

Veronica Williams, 56 ECAB 367, 370 (2005).

3

A.M.A., Guides, OWCP must determine whether the claimed impairment of a scheduled
member is causally related to the accepted work injury.8
ANALYSIS
OWCP accepted that appellant sustained a cervical sprain/strain. Appellant requested
schedule award compensation. She has the burden of proof to establish that the condition for
which a schedule award is being sought is causally related to her employment.9
The Board finds that the medical evidence is not sufficient to establish permanent
impairment to appellant’s upper extremities due to her accepted cervical strain. In a permanent
impairment worksheet, Dr. Krishna opined that she had 30 percent impairment of the right upper
extremity. In an October 14, 2010 report, meant to accompany the permanent impairment
worksheet, he advised that appellant had cervical radiculopathy and right shoulder derangement.
However, OWCP has not accepted that either condition is causally related to the work injury.
Dr. Krishna provided insufficient explanation or medical rationale as to how any of these
conditions were causally related to the employment injury.10 Dr. Soren, an OWCP referral
physician, indicated that the June 1, 2004 electrodiagnostic studies indicated no evidence of
cervical radicular dysfunction. Dr. Krishna’s reports are insufficient to establish a continuing
employment-related disability or medical condition after January 21, 2007, the date that
appellant’s compensation benefits were terminated, causally related to her August 22, 2003
employment injury. It is not established that the rated impairment is causally related to an
accepted work injury.
Dr. Soren opined that the cervical sprain/strain had resolved and there was no evidence of
cervical radicular dysfunction on the June 1, 2004 electrodiagnostic studies. This was based on
his review of the history of injury, the medical record and his examination findings. Dr. Soren
opined that appellant reached maximum medical improvement July 26, 2006. In a November 30,
2010 report, he opined that his prior impairment rating was incorrect. Dr. Soren opined that,
since there was no evidence of neurological involvement, appellant had no impairment of the
right upper extremity under the sixth edition of the A.M.A., Guides.
An OWCP medical adviser reviewed the medical evidence of record and found that there
was no basis on which to issue a schedule award as the accepted conditions had resolved. The
medical adviser did not find that there was any schedule impairment causally related to
appellant’s accepted conditions. Appellant did not submit any other medical evidence sufficient
to establish a work-related condition that caused physical impairment to a scheduled body
member. While she indicated before OWCP and on appeal that she still has symptoms from the

8

Michael S. Mina, 57 ECAB 379, 385 (2006).

9

Veronica Williams, supra note 7.

10

Where a claimant claims that a condition not accepted or approved by OWCP was due to an employment
injury, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury through the submission of rationalized medical evidence.
T.M., Docket No. 08-975 (issued
February 6, 2009).

4

employment injury, an impairment rating is a medical issue which can only be resolved through
the submission of probative medical evidence from a physician.11
The medical evidence does not establish that appellant has permanent impairment to a
scheduled member of the body causally related to her accepted injury. Consequently, appellant
has not established entitlement to a schedule award.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 19, 2011 is affirmed.
Issued: September 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

5

